Title: From Thomas Jefferson to Joseph Donath, 16 September 1795
From: Jefferson, Thomas
To: Donath, Joseph



Sir
Monticello Sep. 16. 95.

I have this day recieved your favor of Aug. 27. Having imagined that you always had a stock of glass on hand of assorted sizes, so that I might at any time make up a deficiency, I sent you but a rough guess of the quantity I should want. Finding now that it is necessary to be more exact, I have estimated my wants with more care, and find they will be the quantity stated below, which therefore I must ask you to bring for me to Philadelphia where I shall have my sashes made. You will of course consider this order as instead of the former one and not additional to it. I am Sir Your humble servt

Th: Jefferson


350. panes of Bohemian glass 18. inches square.
25. panes of do. 18. by 24. inches. to be of 1½ thickness.

